Case 1:17-cv-01047-ESH Document 68-8 Filed 06/03/19 Page 1 of 26




                       EXHIBIT
                              5
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only             8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 2 of 26
                                        Washington, DC                            Page 1

   1                     IN THE UNITED STATES DISTRICT COURT

   2                            DISTRICT OF COLUMBIA

   3        - - - - - - - - - - - - - - -                 X

   4        DEMOCRACY PARTNERS, ET AL.,                   :

   5                 Plaintiffs,                          :

   6                       v.                             :   Case No.

   7        PROJECT VERITAS ACTION FUND,                  :   1:17-cv-1047-ESH

   8        ET AL.,                                       :

   9                 Defendants.                          :

 10         - - - - - - - - - - - - - - -                 X

 11                                          Washington, D.C.

 12                                          Thursday, August 9, 2018

 13                        Highly Confidential - Attorneys' Eyes Only

 14                        Deposition of CHRISTIAN HARTSOCK, a

 15       witness herein, called for examination by counsel for

 16       Plaintiffs in the above-entitled matter, pursuant to

 17       notice, the witness being duly sworn by

 18       JESSICA CROXFORD, a Notary Public in and for the

 19       District of Columbia, taken at the offices of Sandler

 20       Reiff Lamb Rosenstein & Birkenstock, PC, 1090 Vermont

 21       Avenue, NW, Suite 750, Washington, D.C., at

 22       9:40 a.m., Thursday, August 9, 2018, and the

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only            8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 3 of 26
                                       Washington, DC                           Page 35

   1      answer -- same question for consultants.                   During

   2      2016, did you have any communication with any

   3      consultant to the Donald Trump for President

   4      campaign?

   5                 A.   Not that I recall.

   6                 Q.   Okay.     All right.          You have met

   7      Scott Foval, right?

   8                 A.   Yes.

   9                 Q.   Where did you first meet him?              Where did

 10       you first meet him?

 11                  A.   In Milwaukee.

 12                  Q.   At a particular place in Milwaukee?

 13                  A.   Yes.

 14                  Q.   And what was that place?

 15                  A.   The headquarters for Voces de la Frontera.

 16                  Q.   And when was that first meeting?

 17                  A.   The spring.

 18                  Q.   Of -- of what year?

 19                  A.   2016.

 20                  Q.   Okay.     And was this a meeting that you had

 21       arranged with him?

 22                  A.   No.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only            8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 4 of 26
                                       Washington, DC                           Page 36

   1                 Q.   How did the meeting come about?

   2                 A.   I went into the headquarters to volunteer,

   3      and he was standing in one of the rooms on his iPad.

   4      And he said hello and we chatted for a minute.

   5                 Q.   And when you say you went into the

   6      headquarters to volunteer, the headquarters of what

   7      organization?

   8                 A.   The Voces de la Frontera.

   9                 Q.   And when you went to volunteer for them,

 10       who did you say you were?

 11                  A.   Steve Packard.

 12                  Q.   And did you know of Mr. Foval before this

 13       first conversation?

 14                  A.   No.

 15                  Q.   Okay.     When was the next time that you

 16       spoke to him after this initial meeting at Voces?

 17                       THE REPORTER:         I'm sorry?

 18                       MR. SANDLER:         Initial meeting at Voces,

 19       V-O-C-E-S.

 20                       THE WITNESS:         The following week.

 21       BY MR. SANDLER:

 22                  Q.   Okay.     And how did that meeting come

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only         8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 5 of 26
                                    Washington, DC                           Page 39

   1      get away with a massive voter fraud scheme was much

   2      appreciated because I had related to my client -- to

   3      my company's client and that my company's client was

   4      so impressed that he wanted to speak with me

   5      directly.

   6                      And when he spoke with me directly, I told

   7      him that I wished I could take credit for all those

   8      ideas, but that I had to give the credit to

   9      Scott Foval, and that when he asked me who

 10       Scott Foval was and where Scott Foval was getting all

 11       this expertise on how to -- how to get away with

 12       massive voter fraud, that Scott Foval was a protege

 13       by his own admission of Robert Creamer and that my

 14       company's client thenceforth wanted to meet

 15       Robert Creamer.

 16                  Q.   Your company's client --

 17                  A.   My company's client, Breakthrough

 18       Development Groups' client, Charles Roth, would come

 19       to Breakthrough Development Group with the idea of

 20       the surrogate voter plan that Scott Foval had advised

 21       me on, and would Scott Foval make an introduction

 22       between Mr. Creamer and Mr. Roth.

                               Alderson Court Reporting
1-800-FOR-DEPO                                            www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only              8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 6 of 26
                                         Washington, DC                           Page 40

   1                 Q.     And what did you -- so just to back up

   2      because it was a little bit tough to follow the

   3      answer.         You told me Scott Foval that Charles Roth

   4      had come to you with his voter fraud plan and it was

   5      the same one that Foval had advised on?

   6                 A.     So I told Scott Foval that I was a junior

   7      consultant for Breakthrough Development Group and

   8      that my senior colleagues were advising a progressive

   9      philanthropist who had come to them with a deep

 10       enmity for the voter ID laws and for the Trump

 11       campaign's alleged hatred for immigrants and that he

 12       had come up with a way to offset the voter turnout

 13       loss inflicted by voter ID and voter suppression and

 14       that my company was trying to advise him on that, and

 15       that's when Scott Foval started offering his ideas on

 16       how to get away with it.

 17                  Q.     Scott Foval started off with those ideas

 18       in this telephone --

 19                  A.     No, no, no.        In the bar.

 20                  Q.     Okay.     But what -- you're relating all of

 21       this that you just said to Scott Foval in this

 22       follow-up call, right?

                                    Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only             8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 7 of 26
                                      Washington, DC                             Page 41

   1                 A.     I'm providing context --

   2                 Q.     I see.

   3                 A.     -- for what preceded the call.

   4                 Q.     And what did you tell Mr. Foval in the

   5      call about Charles Roth other than he was a

   6      progressive philanthropist that had this plan?

   7                 A.     Well, I didn't tell him that because I had

   8      already told him that at the bar.

   9                 Q.     Well, let's go back.            What did you tell

 10       him, Scott Foval, about Charles Roth, first of all,

 11       at the bar?

 12                  A.     Well, I didn't say it was Charles Roth.                I

 13       didn't name the client.             I just told him that a

 14       client had come to our company with this idea.                      And I

 15       explained the idea.           And Scott Foval said he believed

 16       he knew who my client was.

 17                         And I asked him who he thought -- who he

 18       assumed my client -- not my client; Breakthrough's

 19       client.         I asked him who he suspected was this

 20       client, and he said Robert Creamer.                   He said

 21       Bob Creamer comes up with a lot of these things.

 22                  Q.     But he thought Bob Creamer was the client?

                                 Alderson Court Reporting
1-800-FOR-DEPO                                                www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only              8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 8 of 26
                                        Washington, DC                            Page 46

   1      BY MR. SANDLER:

   2                 Q.    Just let me know when you're finished

   3      reading it.

   4                 A.    I'm finished.

   5                 Q.    Okay.     Showing you what's been marked for

   6      identification as Hartsock Exhibit 5.                    It appears to

   7      be an email from Steve Packard to James O'Keefe.

   8                       Did you send this email?

   9                 A.    Yes.

 10                  Q.    And it says, Subject:              Foval letter.     And

 11       it's addressed to Scott.

 12                        Was this a draft of a proposed email to

 13       Scott Foval?

 14                  A.    Yes.

 15                  Q.    Okay.     And why -- for what purpose were

 16       you sending it to Mr. O'Keefe?

 17                  A.    To get his evaluation of it.

 18                  Q.    So he was reviewing it in draft form, in

 19       effect, before you sent it to Mr. Foval?

 20                  A.    Yes.

 21                  Q.    And at the bottom, the signature line

 22       says:        Best, Steve Packard, Breakthrough Development

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock       Highly Confidential - Attorneys' Eyes Only              8/9/2018
    Case 1:17-cv-01047-ESH   Document 68-8 Filed 06/03/19 Page 9 of 26
                                         Washington, DC                           Page 47

   1      Group.          There's a phone number, and then there's a

   2      website, breakthroughdevgroup.com.

   3                         Was that a -- did that website exist at or

   4      about the time of this email, April 18, 2016?

   5                 A.      Yes.

   6                 Q.      And who created that website?

   7                 A.      I don't know.

   8                 Q.      Was it an employee of Project Veritas?

   9                 A.      Yes.

 10                  Q.      And do you recall what -- the website no

 11       longer exists, so if I could ask, do you recall what

 12       content was on it at the time, the nature of the

 13       content as best you can recall?

 14                  A.      Some stock images.

 15                  Q.      Of?

 16                  A.      People walking into a building, I believe.

 17       We call it the gif -- or a simulation -- a simulation

 18       or a photograph and contact information and some

 19       generic-sounding text.

 20                  Q.      Did the text describe in some way the

 21       nature of the company's business?

 22                  A.      I believe vaguely.

                                    Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 10 of 26
                                       Washington, DC                           Page 48

   1                 Q.   Okay.     Can you tell me -- and I understand

   2      this is a website that's gone.                 Can you tell me

   3      generally what you recall about what the text said?

   4                 A.   I don't recall.

   5                 Q.   Okay.     But it was -- it was some kind of a

   6      generic description of the company's business?

   7                 A.   Yes.

   8                 Q.   And what contacts were listed, if you

   9      recall?

 10                  A.   I don't recall.

 11                       MR. SANDLER:         Let me -- let me ask that

 12       this be marked as the next exhibit.                 So Exhibit 6.

 13                              (Hartsock Exhibit No. 6 was marked

 14                              for identification.)

 15       BY MR. SANDLER:

 16                  Q.   And let me know when you finish reading

 17       this.

 18                  A.   Finished.

 19                  Q.   Showing you what's been marked as Hartsock

 20       Exhibit 6.       It appears to be a email from

 21       Joe Halderman to you and Mr. O'Keefe.                  Well, it's an

 22       email chain that -- and correct me if I'm wrong, I

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only               8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 11 of 26
                                        Washington, DC                            Page 54

   1                 Q.    That's right.         The top says Surrogate

   2      Voter Scheme, and the number at the bottom is 119 --

   3      PVA11938.        Do you see that?              In the bottom right-hand

   4      corner.

   5                 A.    Oh, yeah, yeah.

   6                 Q.    Okay.     If I can ask you to turn to the

   7      second paragraph of this page, it says, "The plan, at

   8      least as far as Wisconsin goes, is to use the

   9      allowance of employer-issued IDs and the existence of

 10       foreclosed and abandoned home addresses to skirt the

 11       law.        The philanthropist has created a fully funded

 12       shell company with which to 'hire' a legion of

 13       out-of-county and even out-of-state voters as well as

 14       illegal immigrants, issue them IDs that can be used

 15       at the polls, and paychecks which are both proof of

 16       employment with the stubs as well the actual

 17       compensation for participating in the scheme."

 18                        Do you see that?              And who was the

 19       philanthropist you referred to here?

 20                  A.    Charles Roth.

 21                  Q.    Okay.     And at this point, had you

 22       communicated -- communicated with Bob Creamer

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 12 of 26
                                       Washington, DC                           Page 55

   1      yourself?

   2                 A.   No.

   3                 Q.   Okay.     And had somebody been identified to

   4      play the role of Charles Roth?

   5                 A.   Not that I know of.            In fact, I don't know

   6      if the name Charles Roth by this time had been

   7      termed.

   8                 Q.   Okay.     Who came up with the name

   9      Charles Roth?

 10                  A.   I did.

 11                  Q.   Let me ask you.          With respect to the names

 12       Charles Roth and Lester Rosen, was there any

 13       particular reason that you chose Jewish surnames for

 14       those aliases?

 15                  A.   No.

 16                  Q.   The next paragraph -- and I'm sorry.

 17       This -- this is back on this second paragraph.

 18       That's the scheme that you described to Scott Foval

 19       in the bar, right?

 20                  A.   Yes.

 21                  Q.   Okay.     The next paragraph says, if I

 22       could -- "The only missing ingredients are the

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only               8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 13 of 26
                                         Washington, DC                           Page 56

   1      addresses to postmark on the pay stubs to demonstrate

   2      residency.          And that is half of where the targets

   3      come in.          Since progressive GOTV organizations (many

   4      of which DP clients and PFAW affiliates) canvass

   5      primarily in poor and inner-city neighborhoods,

   6      canvassers will find many foreclosed and abandoned

   7      homes.          If they can be instructed to log all

   8      addresses to those (they needn't be told why), the

   9      addresses can be used to corroborate our surrogate

 10       voters' residencies on their pay stubs, check

 11       envelopes or earning statements."

 12                          Do you see that?

 13                  A.      Yes.

 14                  Q.      Do I understand correctly that the scheme,

 15       then, was to assign addresses to people at which they

 16       didn't actually live?

 17                  A.      Yes.

 18                  Q.      And use those addresses to register and

 19       then vote?

 20                  A.      Yes.

 21                  Q.      And you -- the plan was to ask clients of

 22       Democracy Partners to obtain those addresses from

                                    Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 14 of 26
                                       Washington, DC                           Page 57

   1      foreclosed and abandoned homes during canvasses?

   2                 A.   Can you repeat that question?

   3                 Q.   Yes.     The plan was to ask clients of

   4      Democracy Partners to obtain those addresses from

   5      foreclosed and abandoned homes during canvasses?

   6                 A.   I don't know that it was to ask Democracy

   7      Partners for those addresses.

   8                 Q.   Who was going to obtain the addresses from

   9      the foreclosed and abandoned homes?

 10                  A.   As I recall, the idea was open-ended, but

 11       it involved the groups that I had been canvassing

 12       within Wisconsin that Scott Foval -- that I met

 13       Scott Foval through.            It was open-ended as to who

 14       precisely would be obtaining the addresses.

 15                  Q.   But you thought those groups would

 16       include, what, Voces in Milwaukee?

 17                  A.   GOTV campaigns.

 18                  Q.   And, for example, what groups did you have

 19       in mind?

 20                  A.   Voces de la Frontera, SEIU.             It was

 21       open-ended.

 22                  Q.   Okay.     And the plan was to ask them to log

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 15 of 26
                                       Washington, DC                           Page 58

   1      addresses during these canvasses, but not tell them

   2      for what purpose the addresses were going to be used,

   3      right?

   4                 A.   To not necessarily tell them.              Scott Foval

   5      emphasized not telling them.

   6                 Q.   Okay.     So your proposed scheme was to

   7      induce these groups to participate in an illegal

   8      scheme inadvertently, right?

   9                 A.   Yes.

 10                  Q.   Now, the next paragraph, it says,

 11       Undercover Identities and Backgrounds.                  It's titled

 12       Undercover Identities and Backgrounds.                  And the first

 13       paragraph begins, "As with the Common Core

 14       investigation, we are junior consultants with the

 15       Breakthrough Development Group, a bicoastal lobbying

 16       and consulting firm which helps candidates and

 17       legislators locate their donor bases," and it goes

 18       on.

 19                       In that sentence, who are "we"?               Who does

 20       "we" refer to?

 21                  A.   Steve Packard and whomever my sidekick

 22       would be.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 16 of 26
                                       Washington, DC                           Page 69

   1      Ken Konstanzer on May 26th to some name that's been

   2      redacted with copies to Ms. Maass, Mr. O'Keefe, and

   3      yourself.

   4                      Do you know -- did you receive this email

   5      on or about May 26, 2016?

   6                 A.   Yes.

   7                 Q.   Okay.     And then it's forwarding an email

   8      from -- first of all, who was Mr. Konstanzer, if you

   9      know?

 10                  A.   He was the chief of staff for

 11       Project Veritas.

 12                  Q.   Okay.     And below it is an email from

 13       Allison blocked out to Mr. Konstanzer.                  It says,

 14       burner phone for today:              Hey, Ken.     Just to eliminate

 15       one more explanation to have to make to Foval.                     The

 16       number "Roth" should be calling from needs to have a

 17       415 area code.

 18                       First of all, at this point, the name of

 19       the philanthropist had been changed from Sabatka to

 20       Roth; is that right?

 21                  A.   Yes.

 22                  Q.   And you came up with the name

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 17 of 26
                                       Washington, DC                           Page 70

   1      Charles Roth?

   2                 A.   I proposed that we use it.

   3                 Q.   And why did you change the name from

   4      Sabatka to Roth?

   5                 A.   I believe the name Sabatka, I was using

   6      that when I wrote that original dossier.                   The name

   7      Terry Sabatka had come to me.                 But then I realized

   8      afterwards that that was the name of a character in

   9      season 2 of the show The Wire.                 And that's how it had

 10       come to me.

 11                  Q.   So that would be -- it would be obvious

 12       that that's a fake name if you used it, right?

 13                  A.   Yes.

 14                  Q.   Now, it says, "One more explanation to

 15       have to make to Foval.             The number Roth should be

 16       calling from needs to have a 415 area code."

 17                       Is this in reference to a planned call

 18       from Roth to Foval?

 19                  A.   Yes.

 20                  Q.   Okay.     And why did it need -- the number

 21       that showed on the phone have to have a 415 area

 22       code?

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 18 of 26
                                       Washington, DC                           Page 71

   1                 A.   Because, according to the dossier I have

   2      written, Mr. Roth was to be based in Sausalito,

   3      California.

   4                 Q.   Okay.     But, in fact, Mr. Roth was not

   5      going to be calling from California, right?

   6                 A.   No.

   7                 Q.   So the point was to deceive Foval into

   8      thinking he was getting a call from someone in the

   9      San Francisco area, right?

 10                  A.   Yes.

 11                  Q.   Okay.     All right.          I'm going to ask that

 12       this be marked as the next exhibit.                  I only have one

 13       quick question on it.

 14                              (Hartsock Exhibit No. 10 was marked

 15                              for identification.)

 16                       MR. CALLI:        Are you done with 8 and 9,

 17       Mr. Sandler?

 18                       MR. SANDLER:         Yes.

 19       BY MR. SANDLER:

 20                  Q.   Just let me know when you're finished.

 21                  A.   I'm finished.

 22                  Q.   Okay.     The second and third pages of this

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 19 of 26
                                       Washington, DC                           Page 72

   1      are a document headed The Target:                  Robert Creamer,

   2      Community Organizer, Democracy Partners.

   3                      Did you write this document?

   4                 A.   Yes.

   5                 Q.   Okay.     And on the second page, the third

   6      full paragraph begins, "Charles Roth's father,

   7      Clayton Roth, was an immigrant."

   8                      Do you see that?

   9                 A.   Yes.

 10                  Q.   The -- the background information about

 11       Mr. Roth in this paragraph, did you communicate that

 12       to Mr. Foval?

 13                  A.   I believe at some point, I did.

 14                  Q.   Did you communicate it to Mr. Creamer?

 15                  A.   Not personally.

 16                  Q.   Okay.     And you say "not personally."             Do

 17       you know if anybody else communicated it to

 18       Mr. Creamer?

 19                  A.   I believe so.

 20                  Q.   Do you know who it was?

 21                  A.   It would have been Daniel Sandini.

 22                  Q.   Posing as Mr. Roth himself?

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 20 of 26
                                       Washington, DC                           Page 73

   1                 A.   Yes.

   2                 Q.   And did you ever speak with Bob Creamer

   3      personally?

   4                 A.   Yes.

   5                 Q.   How many occasions?

   6                 A.   Once.

   7                 Q.   Okay.     And when was that approximately?

   8                 A.   At some point, summer of 2016.

   9                 Q.   Was that before his meeting with Sandini

 10       posing as Roth in Washington, D.C., the first

 11       meeting?

 12                  A.   I believe it was after.

 13                  Q.   Okay.     What was -- and did you meet with

 14       Mr. Creamer or speak by phone?

 15                  A.   Spoke -- I spoke by Skype.             He, I believe,

 16       spoke by phone.

 17                  Q.   And what happened in that conversation?

 18                  A.   Mr. Creamer called, I answered, and

 19       Mr. Creamer asked for Charles Roth.                 I said he was

 20       not available.         Mr. Creamer asked that I relay a

 21       message to Mr. Roth, and the message was to thank him

 22       for the bottle of wine that Mr. Roth had sent.

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only               8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 21 of 26
                                       Washington, DC                             Page 96

   1                      This is language that Mr. Roth was

   2      supposed to convey to Mr. Foval, right?

   3                 A.   Yes.

   4                 Q.   And Steve refers to you -- Steve -- posing

   5      as Steve Packard, right?

   6                 A.   Yes.

   7                 Q.   And Roth is -- do I understand this, Roth

   8      is telling Foval that Creamer is trying to keep

   9      things above the board, i.e., he's not willing to do

 10       anything illegal?

 11                  A.   Yes.

 12                  Q.   Okay.     But -- but Roth is suggesting to

 13       Foval that "We cannot win by staying above the board

 14       because the opposition is not."                    What does that mean?

 15                  A.   So this was an interview question designed

 16       to find out the answer to my aforementioned question,

 17       which is, what is going on in the subtext of these

 18       conversations with Mr. Creamer and Mr. Roth?                      There

 19       could have been a number of different -- we were

 20       prepared for a number of different answers.                      One

 21       being, oh, yeah, no, no, don't worry.                    He knows what

 22       you're talking about, in so many words.                     He just

                                  Alderson Court Reporting
1-800-FOR-DEPO                                                 www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only              8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 22 of 26
                                      Washington, DC                             Page 99

   1                 Q.   And did you see a tape -- was that meeting

   2      secretly recorded, the meeting between Roth and

   3      officials at Americans United for Change?

   4                 A.   At least one of them was.            By this time,

   5      we seem to know the name Woodhouse, and that was

   6      subsequent that he met Mr. Woodhouse I believe at

   7      that meeting that was recorded.

   8                 Q.   And then over on the next page of this

   9      memo, it says -- there's a subheading, Goals.                    It

 10       says -- and there's A, B, C, D, and E.

 11                       It says, "D, Get Foval blessing surrogate

 12       voter operation in an official AUFC capacity."

 13                       Do you see that?

 14                  A.   Yes.    Yes.

 15                  Q.   Did Foval ever bless the surrogate voter

 16       operation under official AUFC capacity?

 17                  A.   There were our meetings with -- there were

 18       our meetings on the 16th and the 23rd of September.

 19       I do recall him expressing that, by that time, we

 20       were so close to the election that the opportunity to

 21       do that would have -- was not feasible.                  We didn't

 22       have enough time to fully execute that.                  But had

                                 Alderson Court Reporting
1-800-FOR-DEPO                                              www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only             8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 23 of 26
                                       Washington, DC                          Page 100

   1      we -- had we executed it in the summer -- earlier in

   2      the summer, then it would have been doable, the

   3      surrogate voter.

   4                 Q.   And when did Foval tell you this?

   5                 A.   I believe on the 16th.

   6                 Q.   Of September?

   7                 A.   Yeah, the 16th of September.

   8                 Q.   Okay.     And was that a taped --

   9                 A.   Yes.

 10                  Q.   -- meeting?        Telephone conversation?

 11                  A.   That was an in-person meeting.

 12                  Q.   And then E under Goal, it says, "Get AUFC

 13       associates' hands dirty by engaging them on it too,

 14       especially Brad Woodhouse."

 15                       How were you going to go about achieving

 16       that goal?

 17                  A.   The same way I originally did in Wisconsin

 18       five months prior, by running it by a number of

 19       subjects -- potential subjects and determining

 20       whether or not they were corruptible or honest

 21       people.

 22                  Q.   Okay.     Then over on page 3, under -- this

                                  Alderson Court Reporting
1-800-FOR-DEPO                                               www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only           8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 24 of 26
                                     Washington, DC                          Page 124

   1                 A.   No.

   2                 Q.   What's the double-blind have to do with

   3      the surrogate voter operation?

   4                 A.   The surrogate voter -- the surrogate

   5      voting option was a scenario that I created in order

   6      to create an environment -- in order to curate an

   7      environment in which our subjects would feel

   8      comfortable sharing their skeletons, telling us where

   9      the bodies are buried, so to speak, just as Mr. Foval

 10       is -- typically when you're -- typically someone is

 11       not -- does not feel safe revealing their dirty

 12       secrets to someone who has not already revealed their

 13       dirty secrets.        It's an initiation of mutually

 14       assured destruction.

 15                       The -- the goal was to find out what was

 16       being done within these operations, not to -- the --

 17       the surrogate voting -- it seems -- you seem to be

 18       citing it as a -- as a straw man.                That was our

 19       icebreaker.       That was an icebreaker that I came up

 20       with to take the moral temperature of Scott Foval,

 21       and then by extension, Mr. Creamer.

 22                  Q.   And when you say "these operations," what

                                Alderson Court Reporting
1-800-FOR-DEPO                                             www.AldersonReporting.com
Christian Hartsock      Highly Confidential - Attorneys' Eyes Only              8/9/2018
   Case 1:17-cv-01047-ESH  Document 68-8 Filed 06/03/19 Page 25 of 26
                                        Washington, DC                          Page 150

   1      the video summary form or after action report?

   2                 A.    Anything of interest.

   3                 Q.    Interest from what standpoint?

   4                 A.    Relevance to the investigation, leads

   5      worth investigating, highlights.

   6                 Q.    Okay.     Okay.      Did you -- in the course of

   7      the Veritas -- I mean, the Democracy Partners

   8      investigation, did you discover any instance in which

   9      any individual actually engaged in voter fraud?

 10                  A.    No.

 11                        MR. SANDLER:         Give us a minute.        You can

 12       sit here.

 13                        (A recess was taken.)

 14                        MR. SANDLER:         No further questions of this

 15       witness.

 16                        MR. CALLI:        He'll reserve his right to

 17       read.        Thank you.

 18                        THE REPORTER:         And did you need a copy,

 19       Mr. Calli?

 20                        MR. CALLI:        Yeah, we'll order.

 21                        (Whereupon, at 3:14 p.m., the taking of

 22       the instant deposition ceased.)

                                   Alderson Court Reporting
1-800-FOR-DEPO                                                www.AldersonReporting.com
Case 1:17-cv-01047-ESH Document 68-8 Filed 06/03/19 Page 26 of 26




   1                     CERTIFICATE OF REPORTER

   2 UNITED STATES OF AMERICA ) ss.:

   3 DISTRICT OF COLUMBIA

   4        I, JESSICA CROXFORD, RPR, the officer before

   5 whom the foregoing proceedings were taken, do hereby

   6 certify that the foregoing transcript is a true and

   7 correct record of the proceedings; that said

   8 proceedings were taken by me stenographically to the

   9 best of my ability and thereafter reduced to

  10 typewriting under my supervision; and that I am

  11 neither counsel for, related to, nor employed by any

  12 of the parties to this case and have no interest,

  13 financial or otherwise, in its outcome.

  14

  15

  16

  17

  18                              NotaT Public in and for

  19                              The District of Columbia

                                                                  ,Stil lig'
  20
                                                            ,ii•S. tAC CR S ig
                                                         • 0,,,,• • • S• I •(;) iv • 4, I
                                                                         I. 0 0

  21 My commission expires: May 14, 2022               •       %, • •%.5
                                                                           4t .• .." °
                                                                .64*        + •        0 •
                                                                  ,,L oi4Rtl-'•*:
  22                                                 : -2     e.' -410. • As 'A'
                                                        1" ...),,                     : a .14
                                                         ,i.:  1a u a L lc 4:Sy
                                                      ... --, •
                                                       41   4   %es
                                                        d• .k, • - 14-24t...
                                                                          m    4"!
                                                         0 , •r, .•
                                                                  - .. • •     . 1,
                                                            s • c7' OF Go    d0,,'
                                                               I
                                                                   0 I I I li
